Granges, J.
The legal question involved is important. The books are admitted to have .“an actual market value,” and, for the purpose of “learning title to lands in Decatur county,” they “can be used by anyone of ordinary intelligence and ability.” It is also admitted “that they contain a true, full, and complete record of the title of each tract of land and town lot in Decatur county, Iowa.” The books - have an admitted value of six thousand dollars; have changed hands as articles of commerce; are kept in an office building as the basis of a business for profit, by the receipt of fees for transcripts of their contents; .and their value consists chiefly in their being correct compilations from public records, and not because their contents are emanations from the learning or genius of an individual.-
The revenue law of the state makes certain exemptions of property from taxation, but there is no claim that they embrace books of this character. By section 801 of the Code it is provided that “all other property, real and personal, is subject to taxation in the manner directed.” These books are personal property. They embody the qualities of such property in a marked «degree. Then, why are they not taxable? This brings *134us to the grounds urged by the appellant against such, taxation. It is said: “These books being manuscripts,, the law whiph applies to manuscripts would apply to these abstract books.” Again, it is said that they “answer the definition of ‘manuscript,’ being books written with the hand.” We must not be understood as committing ourselves to any view of the law relative to the liability of authors’ manuscripts being taxable under our statutory provisions. For the purposes of the case we may say they are not.
The appellant cites, and relies largely for support in its position upon, the holding of the supreme court of Michigan in the case of Perry v. City of Big Rapids, 34 N. W. Rep. 530. The decision is by a divided court, and we regret that we find ourselves opposed to-the reasoning and conclusions of the majority opinion. Mr. Justice Morse, in a dissenting opinion, reflects-what, in our judgment, is the true spirit of the law. The majority opinion takes, to some extent, for its support, the holding in the case of Dart v. Woodhouse, 40 Mich. 399, in which that court held that “an execution levy made on a set of manuscript abstract books was of no validity, because the right of the proprietor of such a manuscript to publish it or to keep it back from publication is not a property right, but one which, is purely incorporeal, and attended with considerations of a nature entirely different from any involved in other rights.” The fact that the Dart case has such controlling force in Perry v. City of Big Rapids leads us to believe the facts of the two cases were substantially alike, as to the character of the abstract books,, although the reported cases might leave some doubt in that respect.
The Michigan cases attach great importance to the fact that the proprietor of a manuscript may control or determine whether or not it shall be published, and that, without publication, there is no value as a basis-*135for an assessment or levy. We are unable to understand tbe application of the thought to the case at bar. In cases of manuscript, designed for publication, their value, in a general property sense, may be said to be in the published work or the right of publication, for it is then only that it becomes of interest to others than the author. It is when the manuscript is, by the author, put in condition for use, that it takes to itself value in a commercial sense. Before publication, or a transfer of the right of publication by the author, the manuscript is but a private memorandum or writing, without significance, except to the author, like other private memoranda. When the author places it upon the marts of the world for use or profit, a commercial value attaches,' and it becomes “property,” in the general sense. Before the publication, or the granting of a right to publish, the author’s work is incomplete. In the light of a design to publish a work, nothing has been produced.
These abstract books answer the original design, are complete, and placed before the public for use and profit. They were not made for publication, in the general sense. Such a publication would defeat the very purpose of their production. Their value consists, chiefly, in their contents being kept from the public, 'They are the means, in a sense the instruments, for carrying on a business; as much so as are the tools or machinery by which the artisan plies his calling.
Mr. Freeman, in his work on Executions, section 110, referring to the Dart case, after giving the facts and conclusions, says: “The reasoning of this decision does not seem irresistible. In a set of abstract books, or in any other manuscript, we see nothing intangible— nothing which makes it difficult to subject them to execution.” The rule as to patents and copyrights, as claimed by the appellant, from the cases of Stephens v. Cady, 14 How. 531, and Stevens v. Gladding, 17 *136How. 451, whereby they are not subject to seizure on execution because incorporeal in their nature and without existence in any particular place, is not applicable here, for the reason' that these books are tangible, have a particular location, and are capable of seizure and delivery. They are more like the engraved plates referred to in the cited cases. It would, to our minds, be a strange perversion of the law to hold that these books, that are transferable from hand to hand, of the value of six thousand dollars, and usable by any person of ordinary intelligence and ability, as a means of profit, should be exempt from taxation, merely because their contents are written, and not printed, when, in' either case, their'use would be the same; or because “they are only valuable for the information they contain, and that information is conveyed by consultation or extracts,” which thoughts seem to have been prominent in Perry v. City of Big Rapids. It may be said that the value of books in general depends on the information they contain, and that such information is derived from consultation; but for such abstract reasons they are no less property, subject to the operation of the revenue laws of the state.
The judgment of the district court is affirmed.,